                                                                    JS-6

1
2
3                             UNITED STATES DISTRICT COURT
4                          CENTRAL DISTRICT OF CALIFORNIA
5
6
     JOSE SANTOYO,                          ) Case No: 5:19-CV-00083-SP
7                                           )
                                            ) [PROPOSED] JUDGMENT
8                   Plaintiff               )
                                            )
9          v.                               )
                                            )
10   ANDREW SAUL, Acting                    )
     Commissioner of Social Security,       )
11                                          )
                    Defendant.              )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19              October 31, 2019
     DATE:
20                                                THE HONORABLE SHERI PYM
21                                                United States Magistrate Judge
22
23
24
25
26

                                            -1-
